Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 9, 11, 12, 15-18, 20-22, 24, 29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of claim 1, claim 15, and claim 29 now requires that either (i) at least one of X5 and X6 is N, (ii) at least one of X7 to X10 is N, or (iii) each of X1 to X4 is carbon, in combination with 17 pages' worth of other claim limitations. 
As explained in the office action mailed January 6, 2021, the prior art references which best approaches the claimed invention are Lee et al. (US 20140034915 A1), hereinafter Lee 915, which teaches compound 13 (page 7 right) and Kim et al. (US 20170141331 A1), hereinafter Kim, which teaches compound A-17 (page 9 right).  Neither reference teaches a compound satisfying all the combined limitations of the independent claims.  In this case, there is not a singular feature on its own that makes these claims allowable.  It is the combination of the many limitations taken together as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.